—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered August 6, 1986, convicting him of criminal possession of a controlled substance in the first degree (two counts), criminal possession of a controlled substance in the third *753degree (seven counts), criminal possession of a controlled substance in the fourth degree, criminal possession of a controlled substance in the seventh degree (seven counts), unlawful possession of marihuana, and criminally using drug paraphernalia in the second degree (six counts), upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for an in camera hearing and report in accordance with the guidelines set forth in People v Darden (34 NY2d 177), and the appeal is held in abeyance in the interim; the Supreme Court, Kings County, shall file its report with all convenient speed.
Our examination of the record reveals that, apart from the information received from the confidential informant, there was insufficient evidence to establish probable cause for the issuance of the search warrant. Therefore the trial court should have conducted an in camera inquiry in accordance with the guidelines set forth in People v Darden (supra; see also, People v Patti, 59 AD2d 949), and we remit the matter for such a hearing and report.
We reach no other issues at this juncture. Lawrence, J. P., Kunzeman, Rosenblatt and Miller, JJ., concur.